Gantt, P. J.
The defendant was indicted by the grand jury of Shannon county, under section 3498, Revised Statutes, 1889, for abandonment of her infant babe, and found guilty.
The counsel for defendant have filed no brief or assignment of errors. As in duty bound, we have examined the record. The indictment is sufficient. Defendant was duly arraigned, and the cause proceeded’ according to the forms of law in every respect. The evidence amply sustained the charge. The instructions were carefully drawn, and those in behalf of the defendant gave her the benefit of every presumption and guarantee afforded by our laws for her protection. The jury gave her the minimum punishment.
As no error appears in the record, the judgment is affirmed.
Bukgess and Síiebwood, JJ., concur.